EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Tang on July 20, 2022.
The application has been amended as follows: 
Claim 15 has been amended to read: A method of treating an area having cells, the method comprising:
                ionizing a gas via a plasma device to create an initial cold atmospheric plasma jet;
directing the initial plasma jet toward the area having cells; 
sensing with a sensor operable to generate a sensor signal based on the viability of selected cells in the area; 
receiving the sensor signal from the sensor;
determining cell viability of the selected cells based on the sensor signal via a controller; 
executing a real-time feedback algorithm via the controller to determine whether and how to adjust the initial plasma jet to produce a modified plasma jet to change the determined cell viability to a targeted cell viability level; and
adjusting the initial plasma jet to produce the modified plasma jet in real-time 

Claim 19 has been amended to read: The method of claim 15, further comprising generating a magnetic field over the area via a magnetic field generator.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the use of a cold plasma device for treating various kinds of cancer through applying cold plasma to tissue and providing feedback information to an operator based on sensor data, such as spectrometry sensor data or ionic composition data, which may determine plasma efficiency (¶[0133]- [0134]), as is taught by Krasik US 20170354453 A1. It is also known to adjust a medical treatment, such as plasma in real time based on measured parameters ([0082], [0137]) as shown by Buske US 20130199540 A1 through adjusting plasma output during the plasma treatment based on treatment topography such as the position or distance from the treatment area, of the plasma source.
These references however fail to teach a system comprising: a plasma device to generate a cold atmospheric plasma; a sensor operable to generate a sensor signal based on sensing the viability of selected cells in the area; and a controller which adjusts an initial plasma jet to produce a modified plasma jet in real-time, base the sensor signal of the cell viability. This is due to the fact that it would not have been obvious to a person having ordinary skill in the art to utilize the real-time modification of plasma, as is taught by Buske, in the cold plasma device of Krasik, as the feedback mechanism of Krasik requires testing procedures which may take up to 72 hours to provide data about the efficiency of the plasma reacting to the cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794